—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed for seven years as an export administrator for a manufacturer of medical supplies. He resigned after the employer’s president criticized him for failing to notify a customer in Ireland regarding the arrival date of a shipment. Claimant felt humiliated by this criticism which was uttered within the hearing of his fellow employees. The Unemployment Insurance Appeal Board ruled that claimant had left his employment for personal and noncompelling reasons. We affirm. Criticism of an employee’s job performance *743by his or her supervisor has been found not to constitute good cause for leaving employment (see, Matter of Feng Yen Yang [Sweeney], 233 AD2d 656). The discrepancies between claimant’s testimony and that of the employer raised issues of credibility for resolution by the Board (see, Matter of Ferrugia [AAA Acc. Ins.—Sweeney], 233 AD2d 742).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.